Order entered January 23, 2015




                                            In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                      No. 05-13-01710-CR

                         ERRINGTON CHARLES HATCH, Appellant

                                              V.

                                THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 4
                                    Dallas County, Texas
                            Trial Court Cause No. F11-59284-K

                                          ORDER
        The Court REINSTATES the appeal.

        On December 18, 2014, we ordered the trial court to make findings regarding why

appellant’s brief has not been filed. We ADOPT the findings that: (1) appellant desires to

pursue the appeal; (2) appellant is indigent and represented by court-appointed counsel Nanette

Hendrickson; (3) Ms. Hendrickson’s explanation for the delay in filing appellant’s brief is her

workload; and (4) Ms. Hendrickson requested thirty additional days from the January 20, 2015

findings to file appellant’s brief.

        We ORDER appellant to file his brief by FEBRUARY 19, 2015. We note that on

October 6, 2014, Ms. Hendrickson was granted an extension until October 28, 2014 to file

appellant’s brief. The brief is now three months overdue following that extension. Accordingly,
no further extensions will be granted. If appellant’s brief is not filed by the date specified, the

Court will utilize the available remedies to obtain the brief, which may include ordering that

Nanette Hendrickson be removed as appellant’s attorney of record and ordering the trial court to

appoint new counsel to represent appellant.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Dominique Collins, Presiding Judge, Criminal District Court No. 4; Katherine Drew,

Appellate Chief-Dallas County Public Defender’s Office; Nanette Hendrickson, Dallas County

Public Defender’s Office; and the Dallas County District Attorney’s Office.


                                                     /s/    LANA MYERS
                                                            JUSTICE